DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of claims 44-58 in the reply filed on 02/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 59-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 54, 55, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance: 
claim 53 recites the broad recitation “from 10:1 to 1:2,” and the claim also recites “or from 10:1 to 1:1” and “or from 5:1 to 2:1” which are the narrower statements of the range/limitation;
claim 54 recites the broad recitation “no more than 2,000 centipoises,” and the claim also recites “or no more than 1,500 centipoises” which are the narrower statements of the range/limitation;
claim 55 recites the broad recitation “no more than 2,000 centipoises,” and the claim also recites “or no more than 1,500 centipoises” which are the narrower statements of the range/limitation;
claim 58 recites the broad recitation “at least 10o C," and the claim also recites “or of at least 20o C” and “or of 37o C” which are the narrower statements of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 44-46, 49, and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya (US20180303616) in view of Phopase (US20160193384).

In reference to claims 44 and 49:
Bhattacharyya discloses a process of additive manufacturing a three-dimensional object (abstract) featuring, in at least a portion thereof, a collagen-based material (para 0225), the process comprising dispensing at least one modeling material formulation to sequentially form a plurality of layers in a configured pattern corresponding to a shape of the object (paras 0254-0256),
wherein for at least a portion of said layers, said dispensing is of a modeling material formulation that comprises a recombinant human collagen (para 0228),
thereby manufacturing the three-dimensional object.
Bhattacharyya further discloses that one or more components can have polymerizable, e.g. curable, functional groups but does not explicitly disclose that the recombinant human collagen features at least one curable group (claim 44) or wherein said modeling material formulation that comprises said recombinant human collagen further comprises an aqueous carrier (claim 49). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Phopase discloses a material suitable for 3D printing (para 0063) comprising a methacrylated, a curable group, collagen (paras 0033, 0057-0058) and an aqueous carrier (para 0024). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of Bhattacharyya with the methacrylated collagen of Phopase because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. a known 3D printable material capable of curing is utilized.

In reference to claim 45:
In addition to the discussion of claim 44, above, Bhattacharyya further discloses further comprising exposing said portion of said layers to a curing condition suitable for hardening said recombinant human collagen featuring said at least one curable group (para 0258).

In reference to claim 46:
In addition to the discussion of claim 44, above, Bhattacharyya further discloses wherein said recombinant human collagen is a recombinant human Type I collagen (para 0228).

In reference to claim 51:
In addition to the discussion of claim 44, above, Bhattacharyya further discloses wherein for at least a portion of said layers, said dispensing is further of a modeling material formulation that comprises at least one curable material other than said recombinant human collagen featuring said curable group (paras 0238-0253).

In reference to claim 52:
In addition to the discussion of claim 51, above, Bhattacharyya further discloses wherein said dispensing is of a modeling material formulation that comprises said recombinant human collagen featuring said curable group and said at least one curable material (paras 0202, 0235-0237).

In reference to claim 53:
In addition to the discussion of claim 52, above, Bhattacharyya further discloses wherein the material includes about 40-60 wt% collagen and about 0.01-99 wt% curable material (paras 0237-0238). Bhattacharyya does not explicitly disclose wherein a weight ratio of said recombinant human collagen featuring said curable group and said at least one curable material ranges from 10:1 to 1:2, or from 10:1 to 1:1, or from 5:1 to 2:1 . However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)A. As applied to the instant application, the prior art discloses a range of weight percentages which encompass the claimed ranges. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine optimum or workable ranges through routine experimentation.

Claim(s) 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya and Phopase as applied to claims 44 and 46, above, and further in view of Stein (Production of bioactive, post-translationally modified, heterotrimeric, human recombinant type-I collagen in transgenic tobacco).

In reference to claim 47:
In addition to the discussion of claim 44, above, Bhattacharyya further discloses wherein recombinant human collagen may be used (paras 0225, 0228). Modified Bhattacharyya does not teach wherein said recombinant human collagen is a plant-derived recombinant collagen. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Stein teaches a recombinant human type-I collagen derived from a plant, tobacco. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a plant-derived recombinant human collagen for the collagen of Bhattacharyya because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the collagen is produced using known methods.

In reference to claim 48:
In addition to the discussion of claim 46, above, Bhattacharyya further discloses wherein recombinant human collagen may be used (paras 0225, 0228). Modified Bhattacharyya does not teach wherein said recombinant human collagen is a plant-derived recombinant collagen. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Stein teaches a recombinant human type-I collagen derived from a plant, tobacco. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a plant-derived recombinant human collagen for the collagen of Bhattacharyya because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the collagen is produced using known methods.

Claim(s) 50 and 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya and Phopase as applied to claim44 and 49, above, and further in view of Wlodarczyk-Biegun (3D bioprinting of structural proteins, Biomaterials).

In reference to claim 50:
In addition to the discussion of claim 49, above, modified Bhattacharyya does not teach wherein said modeling material formulation has a pH that ranges from about 6 to about 8. However, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). As applied to the instant application, Wlodarczyk-Biegun teaches a method of 3D bioprinting using recombinant human collagen type I (abstract, pg 183 col 1 first full paragraph). Wlodarczyk-Biegun further teaches wherein the ph of the collagen bioink suitable for printing is at pH 7 (pg 186, col 1 ln 4-7). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Bhattacharyya with a build material with a pH of 6-8 because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the method uses a pH known as suitable for 3D bioprinting.

In reference to claim 54:
In addition to the discussion of claim 44, above, modified Bhattacharyya does not teach wherein said modeling material formulation features a viscosity of no more than 2,000 centipoises, or no more than 1,500 centipoises , at a zero shear strain rate, at 37° C., wherein a concentration of said recombinant human collagen featuring a curable group is at least 3 mg/mL. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)A. As applied to the instant application, Wlodarczyk-Biegun discloses the use of a print material having a collagen concentration of at least 3 mg/mL (pg 183 col 2 para 3). Wlodarczyk-Biegun further discloses several viscosities (pg 183 col 2 para 1, pg 188 col 1 third full paragraph), that differing viscosities are required for different printing technology (pg 181 col 1 section 1.1 continuing on col 2) and that it is a good strategy to viscosity can be controlled by protein concentration and temperature (pg 183 col 2 para 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity and collagen concentration in order to enlarge the material processing window (pg 196 col 1 para 4).

In reference to claim 55:
In addition to the discussion of claim 44, above, modified Bhattacharyya does not teach wherein said modeling material formulation features a viscosity of no more than 2000 centipoises, or no more than 1,500 centipoises , at a shear strain rate of 5 1/sec, at room temperature, wherein a concentration of said recombinant human collagen featuring a curable group is at least 3 mg/mL. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)A. As applied to the instant application, Wlodarczyk-Biegun discloses the use of a print material having a collagen concentration of at least 3 mg/mL (pg 183 col 2 para 3). Wlodarczyk-Biegun further discloses several viscosities (pg 183 col 2 para 1, pg 188 col 1 third full paragraph), that differing viscosities are required for different printing technology (pg 181 col 1 section 1.1 continuing on col 2) and that it is a good strategy to viscosity can be controlled by protein concentration and temperature (pg 183 col 2 para 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity and collagen concentration in order to enlarge the material processing window (pg 196 col 1 para 4).

In reference to claim 56:
In addition to the discussion of claim 44, above, modified Bhattacharyya does not disclose wherein said modeling material formulation features, when hardened, storage modulus (G′) of at least 1,000 Pa. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Wlodarczyk-Biegun discloses a method of 3D printing using recombinant human collagen type 1 (abstract, pg 183 col 1 first full paragraph). Wlodarczyk-Biegun further discloses wherein the storage moduli of the cured material is around 1000 Pa (pg 191 col 2 first full paragraph). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modified Bhattacharyya with a formulation which, when hardened, has a storage modulus of at least 1000 Pa because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the product formed has a desired storage moduli.

In reference to claim 57:
In addition to the discussion of claim 44, above, modified Bhattacharyya does not wherein said modeling material features, when hardened, an increase of at least 10-folds of its storage modulus (G′). However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Wlodarczyk-Biegun discloses a method of 3D printing using recombinant human collagen type 1 (abstract, pg 183 col 1 first full paragraph). Wlodarczyk-Biegun further discloses wherein collagen has a storage modulus below 100 Pa unless additional cross-linking is applied (pg 183 col 1 second full paragraph). Wlodarczyk-Biegun also discloses wherein the printed material has a storage moduli of 1kPa (1 kPa = 1000 Pa). It would have been obvious to a person having ordinary skill in the art to combine the process of modified Bhattacharyya with the storage modulus differential because all of the claimed elements are known in the art and the combination yields predictable results, e.g. an established dispensing temperature is utilized.

In reference to claim 58:
In addition to the discussion of claim 44, above, modified Bhattacharyya does not disclose wherein dispensing is at a temperature of at least 10° C., or of at least 20° C., or of 37° C . However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Wlodarczyk-Biegun discloses a method of 3D printing using recombinant human collagen type 1 (abstract, pg 183 col 1 first full paragraph). Wlodarczyk-Biegun further discloses wherein the dispensing is at a temperature of at least 10 degrees C (pg 186 col 1 ln 4-35). It would have been obvious to a person having ordinary skill in the art to combine the process of modified Bhattacharyya with a dispensing temperature greater than 10 degrees C because all of the claimed elements are known in the art and the combination yields predictable results, e.g. an established dispensing temperature is utilized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742